917 So.2d 1057 (2006)
Angelica N. COOPER, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D06-36.
District Court of Appeal of Florida, Fifth District.
January 13, 2006.
Melanie S. Kohler of Melanie S. Kohler, P.A., Ocala, for Petitioner.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Wesley Heidt, Assistant *1058 Attorney General, Daytona Beach, for Respondent.
PER CURIAM.
By petition for writ of habeas corpus, Angelica N. Cooper challenges an order of the trial court finding her in direct criminal contempt and imposing sentence. Based upon the State's proper confession of error, we grant the petition for writ of habeas corpus, quash the order of contempt and direct Petitioner's immediate release from custody. See Emanuel v. State, 601 So.2d 1273 (Fla. 4th DCA 1992).
PETITION GRANTED; ORDER QUASHED.
ORFINGER, MONACO and TORPY, JJ., concur.